Dismissal of the complaint was warranted in this action for personal injuries sustained by plaintiff Nicholas Cassizzi when, while descending stairs within a building on defendant’s campus, he fell down the stairs. Although any alleged inconsistency in plaintiffs deposition testimony as to how the accident occurred, and whether his foot touched the stair before he fell, raised issues of credibility that are for a trier of fact (see Cuevas *646v City of New York, 32 AD3d 372, 373 [1st Dept 2006]; Francis v New York City Tr. Auth., 295 AD2d 164 [1st Dept 2002]), the photographs of the subject stair and the affidavit of plaintiffs expert demonstrate that the defect in the stair was trivial.
Further, plaintiff failed to present evidence indicating that the “defect presented a significant hazard, notwithstanding its minimal dimension, by reason of location, adverse weather or lighting conditions, or other circumstances giving it the characteristics of a trap or snare” (Gaud v Markham, 307 AD2d 845, 846 [1st Dept 2003]; see Cintron v New York City Tr. Auth., 77 AD3d 410, 411 [1st Dept 2010]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Moskowitz, De-Grasse, Manzanet-Daniels and Clark, JJ.